United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF HEALTH & HUMAN
SERVICES, ADMINISTRATION FOR
CHILDREN & FAMILIES, Chicago, IL,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 18-1381
Issued: April 8, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On July 2, 2018 appellant, through counsel, filed a timely appeal from a January 24, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury on
December 6, 2017 while in the performance of duty, as alleged.
FACTUAL HISTORY
On December 7, 2017 appellant, then a 49-year-old financial operations specialist, filed a
traumatic injury claim (Form CA-1) alleging that on December 6, 2017 at 12:50 p.m., while
teleworking from his residence, he was seated at a desk using a notebook computer, rose to a
standing position, then fell when his left ankle gave way. He stopped work at the time of injury.
Appellant’s supervisor indicated that his duty shift was from 9:00 a.m. to 5:00 p.m. and that the
claimed incident was employment related. In an authorization for examination and/or treatment
(Form CA-16) dated December 6, 2017, the supervisor noted that appellant “fell at his residence
while teleworking and sprained his left ankle.”
By development letter dated December 21, 2017, OWCP advised appellant of the type of
medical and factual evidence needed to establish his claim, including a detailed description of the
December 6, 2017 employment incident specifying what he was doing at the time the injury
occurred, and a narrative report from his physician explaining how and why that event would cause
the claimed injury. It afforded him 30 days to submit the necessary evidence.
In response, appellant submitted a December 7, 2017 report from Dr. Frederick
Richardson, Jr., an attending Board-certified family practitioner. Dr. Richardson opined that
appellant sustained a left ankle sprain on December 7, 2017 when he fell at his residence while
teleworking. He noted that the “cause of this problem is related to work activities.”
Dr. Richardson indicated in a form report dated December 7, 2017 that appellant had sustained a
fracture of the left cuboid bone related to unspecified employment activities.4 He restricted
appellant to sedentary work.
In a report dated December 8, 2017, Dr. Vivek Patel, an attending podiatrist, related that
on December 6, 2017, appellant was seated at his desk while at work and rose to a standing
position. “[Appellant’s] left ankle apparently gave out and he rolled it.” Dr. Patel diagnosed a
2

5 U.S.C. § 8101 et seq.

3

The Board notes that following the January 24, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.
4

Dr. Richardson obtained x-rays of the left foot and ankle on December 7, 2017 which demonstrated a fracture of
the distal lateral aspect of the cuboid bone. In an addendum report dated December 8, 2017, he diagnosed a fracture
of the left cuboid bone.

2

nondisplaced left cuboid fracture and fibromyalgia. He prescribed a controlled ankle movement
(CAM) walking boot.
By decision dated January 24, 2018, OWCP denied the claim finding the December 6, 2017
incident had not occurred in the performance of duty. It accepted that the December 6, 2017
incident occurred as alleged. OWCP found, however, that the evidence of record did not establish
that appellant sustained an injury and/or medical condition that arose during the course of
employment and within the scope of compensable work factors as defined by FECA.
LEGAL PRECEDENT
An employee seeking benefits under FECA5 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.6 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.7
FECA provides for the payment of compensation for “the disability or death of an
employee resulting from personal injury sustained while in the performance of duty.”8 The phrase
“sustained while in the performance of duty” has been interpreted by the Board to be the equivalent
of the commonly found prerequisite in workers’ compensation law of “arising out of and in the
course of employment.”9 The phrase “in the course of employment” is recognized as relating to
the work situation, and more particularly, relating to elements of time, place, and circumstance.
To arise in the course of employment, an injury must occur at a time when the employee may
reasonably be said to be engaged in the master’s business, at a place where he or she may
reasonably be expected to be in connection with the employment, and while he or she was
reasonably fulfilling the duties of his or her employment or engaged in doing something incidental
thereto.”10 This alone is not sufficient to establish entitlement to benefits for compensability. The
concomitant requirement of an injury “arising out of the employment” must be shown, and this
encompasses not only the work setting, but also a causal concept, the requirement being that the
employment caused the injury.11

5

Supra note 2.

6

Alvin V. Gadd, 57 ECAB 172 (2005); Anthony P. Silva, 55 ECAB 179 (2003).

7

See Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117 (2005); Ellen L. Noble, 55 ECAB 530 (2004).

8

5 U.S.C. § 8102(a).

9

A.K., Docket No. 16-1133 (issued December 19, 2016); Charles Crawford, 40 ECAB 474, 476-77 (1989).

10

D.L., 58 ECAB 667 (2007); Mary Keszler, 38 ECAB 735, 739 (1987).

11
M.T., Docket No. 16-0927 (issued February 13, 2017); Vitaliy Y. Matviiv, 57 ECAB 193 (2005); Eugene G. Chin,
39 ECAB 598 (1988).

3

OWCP’s procedures address off-premises injuries sustained by workers who perform
service at home. It provides:
“Ordinarily, the protection of [FECA] does not extend to the employee’s home, but
there is an exception when the injury is sustained while the employee is performing
official duties. In situations of this sort, the critical problem is to ascertain whether
at the time of injury the employee was in fact doing something for the employer.
The official superior should be requested to submit a statement showing:
(a) What directives were given to or what arrangements had been made with
the employee for performing work at home or outside usual working hours;
(b) The particular work the employee was performing when injured; and
(c) Whether the official superior is of the opinion the employee was
performing official duties at the time of the injury, with appropriate
explanation for such opinion.”12
ANALYSIS
The Board finds that this case is not in posture for decision.
OWCP accepted that on December 6, 2017, during a scheduled telework shift, while sitting
at his desk using a notebook computer, appellant rose to a standing position and his left ankle gave
way, causing him to fall and sustain a diagnosed left ankle injury. However, it denied the claim
finding that the available evidence of record was insufficient to establish that appellant sustained
the injury while in the performance of duty. Appellant contends that his injury is compensable
because he was injured while working at his residence under a telework agreement with the
employing establishment. In his Form CA-1, appellant related that on December 6, 2017 he was
working on a notebook computer and when he stood his left ankle gave way and he fell, however,
he did not submit a detailed account of the alleged incident or any additional corroborating factual
evidence describing how he sustained an injury on that date. The Board has found that such a
vague recitation of facts does not support a claimant’s allegation that a specific event occurred to
cause a work-related injury.13
By letter dated December 21, 2017, OWCP informed appellant that the evidence it received
was insufficient to establish his claim as it lacked a factual basis description of the employment
incident and how it resulted in an injury. It asked appellant to complete an attached questionnaire.
However, at the time of OWCP’s decision on January 24, 2018 the record did not contain his

12

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(f)(1) (August 1992);
R.H., Docket No. 15-1339 (issued June 13, 2016); J.J., Docket No. 15-1365 (issued September 23, 2015); J.K., Docket
No. 15-0198 (issued March 10, 2015). See also S.F., Docket No. 09-2172 (issued August 23, 2010).
13

See M.C., Docket No. 18-1278 (issued March 7, 2019); M.B., Docket No. 11-1785 (issued February 15, 2012).

4

response. As appellant has not provided a sufficient factual statement describing the December 6,
2017 incident, he has not met his burden of proof to establish his claim.14
OWCP procedures provide coverage under FECA for off-premises workers who perform
services from home for their employing establishment.15 OWCP has provided that employees
directly engaged in the performance of their duties during authorized telework are covered under
FECA.16 In these cases, the procedures direct OWCP how to determine whether the employee was
performing assigned duties, was engaged in an activity reasonably incidental to the assignment, or
had deviated from the assignment and was engaged in a personal activity.17 No such development
was undertaken in this claim.
The Board finds that OWCP failed to properly adjudicate whether appellant’s off-premises
activity was incidental to his employment duties at the time of the claimed injury on
December 6, 2017.18 As noted, OWCP procedures provide that the official superior should
provide a statement regarding the details of the matter and, if such statements are not sufficiently
detailed, additional statements should be obtained from others in a position to know the
circumstances.19 Although appellant’s supervisor provided generalized statements on the Form
CA-1 and an authorization for examination and/or treatment (Form CA-16) dated December 6,
2017, the Board finds these statements insufficiently detailed to constitute proper development of
the factual basis of the claim.
It is well established that proceedings under FECA are not adversarial in nature and while
the claimant has the burden of establishing entitlement to compensation, OWCP shares
responsibility in the development of the evidence to see that justice is done.20 Accordingly, the
January 24, 2018 decision will be set aside and the case remanded for further development,
including, but not limited to obtaining and analyzing evidence as to whether appellant was
reasonably fulfilling the duties of his federal employment or engaged in activities incidental thereto
on December 6, 2017.

14

S.J., Docket No. 17-1798 (issued February 23, 2018).

15

Federal (FECA) Procedure Manual, supra note 12 at Chapter 2.804.5(a)(4). See also S.F., supra note 12; see
Mona M. Tates, 55 ECAB 128 (2003); Julietta M. Reynolds, 50 ECAB 529 (1999).
16

Id.

17

Federal (FECA) Procedure Manual, supra note 12 at Chapter 2.804.5(b); R.H., supra note 12.

18

R.H., supra note 12.

19

Id.

20

Id., see Phillip L. Barnes, 55 ECAB 426 (2004); Virginia Richard (Lionel F. Richard), 53 ECAB 430 (2002).

5

Following this and any other development deemed necessary, OWCP shall issue a de novo
decision on the merits of appellant’s claim.21
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 24, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further development
consistent with this decision of the Board.
Issued: April 8, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

21

The Board notes that the employing establishment issued a Form CA-16 on December 6, 2017. A properly
completed CA-16 form authorization may constitute a contract for payment of medical expenses to a medical facility
or physician, when properly executed. The form creates a contractual obligation, which does not involve the employee
directly, to pay for the cost of the examination or treatment regardless of the action taken on the claim. The period
for which treatment is authorized by a Form CA-16 is limited to 60 days from the date of issuance, unless terminated
earlier by OWCP. See 20 C.F.R. § 10.300(c); P.R., Docket No. 18-0737 (issued November 2, 2018); N.M., Docket
No. 17-1655 (issued January 24, 2018), Tracy P. Spillane, 54 ECAB 608 (2003).

6

